Status of the Application
This Office action is in response to the Amendment and Remarks filed 31 May 2022.
The objection to the Abstract is withdrawn in view of Applicant’s amendment.
The objections to the claims are withdrawn.
The rejection under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments to the claims. The Examiner recognizes that the method having been amended to recite an active crossing step no comprise something more than the judicial exception.
The rejection under 35 U.S.C. 112, 2nd paragraph of claim 14 is withdrawn in view of Applicant’s amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, and 10-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of United States Patent No. 10,604,767 B2, granted March 31, 2020.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The instant claims are drawn to a method of identifying a soybean plant that comprises a genotype associated with dicamba tolerance, comprising: (a) detecting in a soybean plant an allele in each of at least two linkage group L genomic regions associated with dicamba tolerance, wherein the at least two genomic regions are selected from: (i) a first linkage group L genomic region flanked by loci M0205928 (SEQ ID NO:4) and M0129138 (SEQ ID NO:6), wherein the region comprises the locus of M0101742 (SEQ ID NO:5); (ii) a second linkage group L genomic region that is flanked by loci BU551363 (SEQ ID NO:9) and BU765955 (SEQ ID NO:12), wherein the region comprises the loci M0205350 (SEQ ID NO:10) and M0102027 (SEQ ID NO:11); and (iii) a third linkage group L genomic region that is flanked by loci BU55345 (SEQ ID NO:7) and M0114388 (SEQ ID NO:8), wherein the region comprises the locus NGMAX008197032 (SEQ ID NO: 52); and (b) denoting that said plant comprises a genotype associated with dicamba tolerance  
	Conflicting claim 1 is drawn to a method for producing a soybean plant comprising in its genome an introgressed favorable dicamba tolerance locus haplotype and a transgene that confers resistance to dicamba, the method comprising the steps of: (a) crossing a first soybean plant comprising a favorable dicamba tolerance locus haplotype with a second soybean plant comprising an unfavorable dicamba tolerance locus haplotype associated with dicamba-mediated malformation; (b) obtaining a population of soybean plants from progeny of the cross of step (a) that are segregating for the favorable dicamba tolerance locus haplotype; (c) genotyping soybean plants in the population of step (b) with respect to at least one polymorphic nucleic acid marker in each of at least two linkage group L genomic regions selected from: i) a first linkage group L genomic region flanked by loci M0205928 (SEQ ID NO: 4) and M0129138 (SEQ ID NO: 6), wherein the region comprises the locus of M0101742 (SEQ ID NO: 5); (ii) a second linkage group L genomic region that is flanked by loci BU551363 (SEQ ID NO: 9) and BU765955 (SEQ ID NO: 12), wherein the region comprises the loci M0205350 (SEQ ID NO:10) and M0102027 (SEQ ID NO: 11); and (iii) a third linkage group L genomic region that is flanked by loci BU55345 (SEQ ID NO:7) and M0114388 (SEQ ID NO:8), wherein the region comprises the locus NGMAX008197032 (SEQ ID NO: 52); and (d) selecting a soybean plant from said population based on the genotype determined in step (c), said selected plant comprising the allelic states associated with the favorable dicamba tolerance locus haplotype in at least two of (i), (ii), and (iii), wherein the selected soybean plant comprises a transgene that confers resistance to dicamba or wherein the transgene that confers resistance to dicamba is introduced into the selected soybean plant or progeny thereof, thereby obtaining a soybean plant comprising in its genome an introgressed favorable dicamba tolerance locus haplotype and the transgene that confers resistance to dicamba. 
	The conflicting method also includes the same steps and components as the method presently claimed. The instantly claimed sequences (SEQ ID NOs:4-6, 8-12, and 52) and those sequences claimed in the United States Patent No. 10,604,767 B2 are identical.  
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
	Therefore, one of ordinary skill in the art, at the time the claimed invention was filed, would have readily recognized that the conflicting claims 1-9 of the granted United States Patent No. 10,604,767 B2 and the claims 1-5, 7-8, and 10-15 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicants would have been prevented from presenting claims corresponding to those of the instant application in the previously granted patent. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

	Applicant argues that they were prevented by the Office, in spite of traversal, from pursing claims corresponding to the instant application along with claims 1-9 in the granted patent. 
	Applicant argues that currently pending claims 1-5, 7-8, and 10-15 are directed to subject matter that was subject to a Restriction Requirement, but not elected for examination in the parent application, and subsequently was made the subject of the instant application. Applicant argues that currently amends the Cross-Reference statement of the present application to correctly identify the present application as a divisional of the parent application (page 11 of the Remarks).
	Applicant argues that the reference patent US 10,604,767 granted March 31, 2020 and the present application was filed on March 27, 2020. Applicant argues that because the present application is a divisional application filed before the issuance of U.S. 10,604,767, the '767 Patent should not be used as a reference in a double-patenting rejection against the present application and the rejection should be withdrawn (page 12 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The instant Examiner notes that in response to the Restriction Requirement mailed on 16 September 2021, Applicant on 15 December 2021 elected Group I but also presented an amendment to claim 1 in the elected Group I that substantially changed the scope of the claim(s) as originally presented in the restricted claims of 14 July 2020. Because it was Applicant that failed to maintain the patentable distinction between the different inventions, the instant rejection is proper. The rejection is maintained for the reasons of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663